DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 04/18/2022 is acknowledged.  Claims 1-3, 5-10, 12, 14, 16, 18-20, 25, and 27-29 are elected.  No claims are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16, 25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (US 2015/0183534 – hereinafter Holman) in view of Leo et al. (US 10,124,614 – hereinafter Leo).
Re Claims 1, 16, and 25:Holman discloses a food request module (10) configured to receive a request for food service for a customer, wherein the request for food service includes the food service order (see Figs. 1A-2B); and each of the one or more cups (24b) comprising an open end and a closed end and a sidewall extending therebetween (see Fig. 2B); a printing module comprising a printer configured to print at least one of order information or personalization information on a sidewall of a first cup of the one or more cups so as to form a printed first cup (see Fig. 2B, see paragraphs [0203-0207]), wherein the at least one of order information or personalization information is based on the food service order associated with the first cup; and a dispensing section (34) configured to enable a user to access the printed first cup, wherein, the printed first cup includes the order information or personalization information printed thereon when the printed first cup is accessible in the dispensing section (see Figs. 1A-2B, see Figs. 1-9), but fails to teach a cup dispenser for dispensing a cup with printed information for use with the food service order, the cup dispenser comprising: a communication element; a cup source configured to hold one or more cups.

Leo teaches a cup dispenser (116, 148) for dispensing a cup (104) with printed information for use with the food service order, the cup dispenser (116, 148) comprising: a communication element (controller); a cup source (116) configured to hold one or more cups (104) (see Figs. 1-4).  Re Claim 5: Leo discloses wherein a printer (144, 148)is configured to print the at least one of order information or personalization information on the sidewall of a first cup (104) when the first cup (104) is in a horizontal orientation, wherein, when the first cup (104) is in the horizontal orientation, at least one of a central axis of the first cup (104) extending through each of the first cup’s open and closed ends or a portion of the sidewall of the first cup is horizontal during printing of the first cup (see Fig. 2, see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman with that of Leo so as to provide a particular dispensing structure as known within the art.


Re Claims 27 and 28:
Holman discloses wherein each of the one or more cups (24b) comprises an open end and a closed end and a sidewall extending therebetween (see Fig. 2B); a printing module comprising a printer configured to print at least one of order information or personalization information on a sidewall of a first cup (24b) so as to form a printed first cup (see Fig. 2B, see paragraphs [0203-0207]), wherein the at least one of order information or personalization information is based on the food service order associated with the first cup (24b) (see Fig. 2B); and a dispensing section (34) configured to enable a user to access the printed first cup (24b), wherein, the printed first cup (24b) includes the order information or personalization information printed thereon when the printed first cup (24b) is accessible in the dispensing section (see Figs. 1-9), but fails to teach a cup source configured to hold one or more cups.

Leo teaches a cup source (116) configured to hold one or more cups (104) (see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman with that of Leo so as to provide a particular dispensing structure as known within the art.


Re Claim 29:Holman discloses wherein each of the one or more cups (24b) comprises an open end and a closed end and a sidewall extending therebetween (see Fig. 2B); a printing module comprising a printer configured to print at least one of order information or personalization information on a sidewall of a first cup (24b) so as to form a printed first cup (24b) (see Fig. 2B, see paragraphs [0203-0207]), wherein the at least one of order information or personalization information is based on the food service order associated with the first cup (24b) (see Fig. 2B); and a dispensing section (34) configured to enable a user to access the printed first cup (24b), wherein, the printed first cup (24b) includes the order information or personalization information printed thereon when the printed first cup (24b) is accessible in the dispensing section (34); receiving, via a communication element (controller/microprocessor/display), food service order data corresponding to the food service order; determining, based on the food service order data, the order information or personalization information to be printed on the first cup; and causing dispensing of the printed first cup with the at least on of order information or personalization information printed thereon (see Figs. 1-9), but fails to teach providing a cup dispenser for dispensing the cup with printed information for use with a food service order, the cup dispenser comprising: a controller; a communication element; a cup source configured to hold one or more cups.

Leo teaches a cup dispenser (116, 148) for dispensing a cup (104) with printed information for use with the food service order, the cup dispenser (116, 148) comprising: a controller; and 17a cup source (116) configured to hold one or more cups (104) (see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman with that of Leo so as to provide a particular dispensing structure as known within the art.  Examiner further notes the combination would be capable of providing a communication element by having corresponding parts operate in a predictable manner as obvious to one of ordinary skill in the art.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman in view of Leo and further in view of Udo Sicdlaczek (US 6,578,475 – hereinafter Sicdlaczek).
Re Claim 2:
Holman in view of Leo discloses the device of claim 1, but fails to teach wherein the cup source is configured maintain the one or more cups in the cup source in a vertical orientation.

Sicdlaczek further in view teaches wherein a cup source (15) is configured maintain the one or more cups in the cup source in a vertical orientation (see Figs. 1-2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman in view of Leo with that of Sicdlaczek so as to provide a particular design choice for funneling a stack to a transporting means as known within the art.

Claim(s) 3, 5-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman in view of Leo and further in view of Luciano Perego (US 9,375,927 – hereinafter Perego).
Re Claims 3, 5-10, and 14:
Holman in view of Leo discloses the device of claim 1, but fails to teach wherein the printer comprises a printer head configured to translate in a horizontal plane.

Perego further in view teaches wherein a printer comprises a printer head (10) configured to translate in a horizontal plane (see Figs. 1, 4, and 5) (see Figs. 1-5).  Re Claims 5-9: Perego further in view teaches wherein a printer head (10) is configured to be disposed vertically above a first cup in the horizontal orientation, and wherein the printer head (10) comprises at least one ink jet configured to propel ink downward toward an uppermost portion of the sidewall of the first cup in the horizontal orientation during printing thereof (see col. 1 lines 9-15) (see Figs. 1-5).  Re Claim 10: Perego further in view teaches wherein a first cup (104) is configured to rotate about a central axis during printing thereof such that an uppermost portion of the sidewall of the cup remains parallel to a horizontal plane during rotation of the first cup (see Figs. 4 and 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman in view of Leo with that of Perego to provide an alternative dispensing technique for a printer which allows for additional alignment rather than having a stationary printer.

Further Re Claim 14:
Leo teaches one or more cup-moving elements (164) configured to re-position a first cup from a horizontal orientation in a printing module to a vertical orientation in a dispensing section (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman with that of Leo so as to provide a particular dispensing and releasing structure as known within the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman in view of Leo and Perego and further in view of Sicdlaczek.
Re Claims 12:
Holman in view of Leo and Perego discloses the device of claim 5, but fails to teach one or more cup-moving elements configured to change the first cup from a first orientation in the cup source to the horizontal orientation as the cup moves from the cup source to the printing module, wherein the first orientation is different than the horizontal orientation.

Sicdlaczek further in view teaches one or more cup-moving elements (16) configured to change a first cup from a first orientation (vertical-like) in a cup source to the horizontal orientation as the cup moves from the cup source to a module, wherein the first orientation is different than the horizontal orientation (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman in view of Leo and Perego with that of Sicdlaczek to allow for dispensing from a differently oriented stack.  Examiner notes the combination would have been capable of providing towards a printing module by having a vertical stack used with Holman in a predictable manner as known within the art.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman in view of Leo and further in view of Gertlowski et al. (US 10,279,600 – hereinafter Gertlowski).
Re Claims 18 and 19:
Holman in view of Leo discloses the device of claim 1, but fails to teach wherein the printing module comprises a sensor configured to detect the position of a seam extending along the sidewall of the first cup.

Gertlowski further in view teaches wherein a printing module comprises a sensor configured to detect the position of a seam extending along a sidewall of the first cup. (see col. 5 lines 60-67 and col. 7 lines 14-21)).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman in view of Leo with that of Gertlowski so as to provide additional support for aligning a container and printer head.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman in view of Leo and Gertlowski and further in view of Dong Gack Kim (US 2012/0306987 – hereinafter Kim).
Re Claims 20:
Holman in view of Leo discloses the device of claim 1, but fails to teach wherein the first cup is configured to rotate about a central axis during printing thereof, and wherein the printer is configured to not print on the detected position of the seam.

Kim further in view teaches wherein a first cup is configured to rotate about a central axis during printing thereof, and wherein a printer is configured to not print on the detected position of the seam (see paragraphs [0137-0141]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Holman in view of Leo and Gertlowski with that of Kim so as to have a printed surface aesthetically pleasing.


Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651